Citation Nr: 1605384	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-09 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's April 2013 VA Form 9 substantive appeal requested a videoconference hearing before the Board, and this request was reiterated in a June 2015 statement; however, in subsequent statements submitted in July 2015 and August 2015, the Veteran indicated that he no longer desired a hearing before the Board.  Therefore, the Veteran's prior hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in a December 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

The Veteran has a diagnosis of major depressive disorder which is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, any further discussion of VA's duties to notify and assist is not warranted given the Board's favorable decision herein.  


II.  Service Connection - Major Depressive Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for major depressive disorder, both as directly related to his active service and as secondary to his service-connected disabilities.  

Post-service VA and private treatment records clearly document the Veteran's current diagnosis of major depressive disorder.  

Service treatment records do not document any specific complaints, treatment, or diagnosis of major depressive disorder.  Physical examinations at enlistment in August 1975 and discharge in December 1996 document normal clinical psychiatric evaluations.  Notably, a September 1991 service treatment record documents that the Veteran had a case opened with social work services, although the case was closed just four days later, without any further documented explanation.  

Significantly, a March 2012 private treatment record clearly documents a diagnosis of recurrent, chronic, and severe major depressive disorder which is secondary to the Veteran's experiences while serving on active duty in Germany.  The Veteran reported that he had a platoon sergeant who continually harassed him during active service in Germany.  The Veteran stated that part of his training was being forced to stay awake for extended periods of time, and when he would doze off, the sergeant would tell him that if he slept the enemy would kill him.  Notably, the Veteran reported that he sought help during active service in 1991.  He indicated that he met someone one time and scheduled another meeting; however, the appointment was subsequently cancelled, after which the Veteran did not follow up due to his discouragement.  

The Veteran's report to the private psychiatrist is consistent with the September 1991 service treatment record which documents that the Veteran had an initial meeting with a social worker, after which his case was cancelled.  As such, the Board finds this to be consistent and credible evidence which satisfies the in-service element of the Veteran's service connection claim.  

The record indicates that a VA mental disorders examination was requested in this matter in September 2010.  In February 2010, the Veteran contacted VA regarding his pending claims, and a VA employee reported that there was no currently scheduled psychiatric examination.  An incomplete April 2011 VA examination report indicates that the VA mental disorders examination was cancelled by the RO, although it is unclear to the Board why the examination was cancelled, whether the Veteran received proper notice of the scheduled examination, or if he failed to attend.  Indeed, the Veteran's representative has requested remand of this matter in order to afford the Veteran an adequate VA examination.  However, the Board concludes that a remand is unnecessary in light of the probative March 2012 private psychiatrist's opinion which clearly establishes a nexus between the Veteran's current major depressive disorder and his active service.  

Given the above, and after resolving any reasonable doubt in favor of the Veteran, the evidence is at least in equipoise regarding his claim of entitlement to service connection for major depressive disorder.  As such, service connection on a direct basis is warranted and the claim is granted.  The Board's grant of direct service connection herein renders moot all other theories of service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


